DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The applicant argues in the response filed 11/27/2020 that “no teaching or motivation would provide an advantageous deices of Buckman as modified by Dubson and Bezuidenhout”. The applicant further argues that Dubson or Bezuidenhout do have not have the disclosures that would teach the structure that resembles the roll clamp 80 of Buckman and therefore is not clear how one of ordinary skill in the art would modify the clap of 80 of Buckman and the motivation to do so. 
However the examiner respectfully notes that the specific roll clamp of Buckman is not being substituted, but just modified by the teaching references Dubson and Bezuidenhout. Therefore Dubson and Bezuidenhout would not need to disclose the specific roll clamp, but just a generally similar tubular sleeve that has purposeful and useful layers that can be used to modify a roll clamp while still allowing the roll clamp to perform the original functions. 
Bezuidenhout does teach an elastic sleeve (paragraph 31, 53, 54, the elastic fiber type) while also having an ingrowth layer (paragraph 31) and the benefits thereof (paragraph 31, optimize material properties). The examiner maintains that incorporating the support and ingrowth layers of Bezuidenhout into the sleeve of Buckman, can still allow the Buckman sleeve to function in the intended use, as well as provide additional properties to the sleeve. Using the layers of Bezuidenhout in the sleeve of Buckman, the tubular portion of the living tissue can be located intermediate the flexible sleeve and the outer surface of the conduit and contact the ingrowth layer of the sleeve. 
Dubson does teach an elastic sleeve (paragraph 114,115,118, the fiber that make up the layer 12 will have elasticity) with an ingrowth layer (paragraph 107,108, 110) and the benefits thereof in (paragraph 110, 118, optimize material properties). The examiner maintains that incorporating the support and ingrowth layers of Dubson into the sleeve of Buckman, can still allow the Buckman sleeve to function in the intended use, as well as provide additional properties to the sleeve. Using the layers of Dubson in the sleeve of Buckman, the tubular portion of the living tissue can be located intermediate the flexible sleeve and the outer surface of the conduit and contact the ingrowth layer of the sleeve. 
Both Bezuidenhout and Dubson teaches similar sleeves to the roll clamp of Buckman that comprises beneficial layers which can be advantageous to add them to the clamp of Buckman while not inhibiting the function of the roll clamp. The rejections are maintained below. Further arguments or affidavits that persuasively argue that the sleeves of Buckman as modified by Dubson or Bezuidenhout would not perform its intended use can overcome the prior art rejections of record. 
Claim Objections
Claim 101 is objected to because of the following informalities:  line 1 should read “where_the_flexible”.  It does not seem there are spaces between the words. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 7-13, 15, 19, 20, 101-104, 106, 107 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2004/0153104 to Buckman et al in view of U.S. Patent Publication 2008/0200975 to Dubson et al.
As to claims 1, 15, 19, Buckman discloses an implantable tissue connector adapted so as to be connectable to a cross-sectional open end portion of a tubular part of living tissue within a patient’s body (paragraph 7), comprising a conduit (12, figure 4b) having at least a first and a second end and further having an outer surface, at least one flexible sleeve (80) adapted to axially extend and closely fit around at least part of the outer surface of the conduit (figure 4b,d), the flexible sleeve being tubular and mounted on the outer surface and either folded or rolled upon itself so that it can be unfolded or unrolled so as to be axially extended and closely fit around at least a part of the outer surface of the conduit and at least part of the open end portion of the tubular part of living tissue so that at least part of the tubular part of the living tissue extending over 
Dubson teaches a similar device having a biocompatible flexible sleeve (10, paragraph 104-107, figure 1a), that axially extends and is capable of closely fit around at least part of the outer surface of an conduit and comprising a porous net-like ingrowth layer which allows ingrowth of living tissue (14, paragraph 107, 108, 111, the porous fibrous structure can read on a net-like structure, have a porosity based on paragraph 111, and allow for ingrowth, paragraph 107,108,110), and a support layer (12, paragraph 107, 114,115) for supporting the porous ingrowth layer (paragraph 107,114,115, figure 1a), wherein the at least part of the tubular part of the living tissue extending over the conduits outer surface can be located intermediate the flexible sleeve and the outer surface with the support layer being on the exterior and the porous ingrowth layer being on the interior so that the porous ingrowth layer contacts the tubular part of the living tissue when implanted in a patient’s body, or having the at least part of the living tissue located intermediate the folded sleeve or intermediate the conduit’s outer surface and the flexible sleeve with the support layer being on the exterior and 
As to claim 3, 4, with the device of Buckman and Dubson above, Buckman discloses the conduit is made from a biocompatible material from the following group comprising titanium, stainless steel, ceramics, PTFE, ePTFE, PEEK, silicone, polyurethane, polypropylene, and other biocompatible polymer materials (paragraph 56).  
As to claims 7, with the device of Buckman and Dubson above, Buckman discloses the least one polymer is a polymer of the following group of polymers 
As to claims 8, 9, with the device of Buckman and Dubson above, Buckman discloses the flexible sleeve is mounted on the outer surface of the conduit so as to be foldable upon itself, the flexible sleeve, when folded upon itself, will exert radial pressure, and when inserted, will exert the radial pressure on any living tissue placed intermediate the folded sleeve (paragraph 66, figure 4b-d). 
As to claims 10, 11, with the device of Buckman and Dubson above, Buckman discloses the flexible sleeve is mounted on the outer surface of the conduit folded or rolled upon itself, the flexible sleeve, when unfolded or unrolled upon itself, will exert radial pressure and when inserted, will exert the radial pressure on any living tissue placed intermediate the folded sleeve (paragraph 66, figure 4b-d). 
As to claim 12, with the device of Buckman and Dubson above, Buckman discloses the radial pressure is minimal such that blood circulation in living tissue is not prohibited (paragraph 66, the radial pressure is capable of being minimal, and is capable of having blood circulation non prohibited). 
As to claim 13, with the device of Buckman and Dubson above, Buckman discloses the conduit is less flexible than the flexible sleeve at least in a radial direction so as to provide support to the sleeve against radial forces (paragraph 66). 

As to claim 102, with the device of Buckman and Dubson above, Buckman discloses the conduit and flexible sleeve are fixedly connected to each other along an axially extending portion of the sleeve (figure 4b-d, paragraph 66).  
As to claim 103, with the device of Buckman and Dubson above, Buckman discloses one flexible sleeve is located proximately to the first end of the conduit (figure 4b-d). 
As to claim 104, with the device of Buckman and Dubson above, Buckman discloses the first end of the conduit has a free end portion and tapers toward the end of the free end portion (90, figure 10b). 
As to claim 106, 107, with the device of Buckman and Dubson above, Buckman discloses between first and second ends of the conduit and at the second end of the conduit there is prodded at least one of the following items: a reservoir, a plump, a motor, a medical device, a flow restrictor, a biological transplant (18 can read on a medical device, figure 4b-d).  
Claims 1, 3, 4, 7-13, 15, 20, 101-104, 106, 107 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2004/0153104 to Buckman et al in view of U.S. Patent Publication 2003/0055494 to Bezuidenhout et al.
As to claims 1, 15, Buckman discloses an implantable tissue connector adapted so as to be connectable to a cross-sectional open end portion of a 
Bezuidenhout teaches a similar device having a biocompatible flexible sleeve (12, paragraph 1, 4, 25, 31, figure 4-6), that  axially extends and closely fit around at least part of the outer surface of an conduit (figure 2, or the sleeve of Bezuidenhout can be used as the sleeve 80 as Buckman) and comprising a porous net-like ingrowth layer which allows ingrowth of living tissue (15, paragraph 31), and a support layer (18, paragraph 31, 53, 54) for supporting the 

As to claims 7, with the device of Buckman and Bezuidenhout above, Buckman discloses the least one polymer is a polymer of the following group of polymers comprising, polytetrafluoroethylene, silicone, polyurethane, expanded polytetrafluoroethylene (ePTFE) (paragraph 66). 
As to claims 8, 9, with the device of Buckman and Bezuidenhout above, Buckman discloses the flexible sleeve is mounted on the outer surface of the conduit so as to be foldable upon itself, the flexible sleeve, when folded upon itself, will exert radial pressure, and when inserted, will exert the radial pressure on any living tissue placed intermediate the folded sleeve (paragraph 66, figure 4b-d). 
As to claims 10, 11, with the device of Buckman and Bezuidenhout above, Buckman discloses the flexible sleeve is mounted on the outer surface of the conduit folded or rolled upon itself, the flexible sleeve, when unfolded or unrolled upon itself, will exert radial pressure and when inserted, will exert the radial pressure on any living tissue placed intermediate the folded sleeve (paragraph 66, figure 4b-d). 
As to claim 12, with the device of Buckman and Bezuidenhout above, Buckman discloses the radial pressure is minimal such that blood circulation in 
As to claim 13, with the device of Buckman and Bezuidenhout above, Buckman discloses the conduit is less flexible than the flexible sleeve at least in a radial direction so as to provide support to the sleeve against radial forces (paragraph 66). 
As to claims 20, 101 with the device of Buckman and Bezuidenhout above, Buckman discloses the flexible sleeve is mounted on the outer surface of the conduit folded or rolled upon itself, the ingrowth layer will be located radial inward form the support layer when the sleeve is unfolded or unrolled (figure 4b-d).
As to claim 102, with the device of Buckman and Bezuidenhout above, Buckman discloses the conduit and flexible sleeve are fixedly connected to each other along an axially extending portion of the sleeve (figure 4b-d, paragraph 66).  
As to claim 103, with the device of Buckman and Bezuidenhout above, Buckman discloses one flexible sleeve is located proximately to the first end of the conduit (figure 4b-d). 
As to claim 104, with the device of Buckman and Bezuidenhout above, Buckman discloses the first end of the conduit has a free end portion and tapers toward the end of the free end portion (90, figure 10b). 
As to claim 106, 107, with the device of Buckman and Bezuidenhout above, Buckman discloses between first and second ends of the conduit and at the second end of the conduit there is prodded at least one of the following items: .  
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2004/0153104 to Buckman et al in view of U.S. Patent Publication 2003/0055494 to Bezuidenhout et al as applied to claim 1, 3, 4, 7-13, 15, 20, 101-104, 106, 107  above, and further in view of U.S. Patent Publication 2005/0278018 to Jensen.
As to claim 19, Buckman as modified by Bezuidenhout teaches the device above but is silent about the support layer is made from ePTFE or polyurethane.
Jensen teaches a similar device having a support layer made from ePTFE or polyurethane for the purpose of using a known biocompatible material (paragraph 42). It would have been obvious to one of ordinary skill in the art at the time of the invention to have the support layer of Buckman and Bezuidenhout be made from ePTFE or polyurethane as taught by Jensen since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of the device. 
Claim 105 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2004/0153104 to Buckman et al in view of U.S. Patent Publication 2008/0200975 to Dubson et al as applied to claim 1, 3, 4, 7-13, 15, 19, 20, 101-104, 106, 107 above, and further in view of U.S. Patent Publication 2006/0064159 to Porter et al.
As to claims 105, Buckman as modified by Dubson discloses the device above, but is silent about the bulge and blocking ring. 
.
Claim 105 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2004/0153104 to Buckman et al in view of U.S. Patent Publication 2003/0055494 to Bezuidenhout et al as applied to claim 1, 3, 4, 7-13, 15, 20, 101-104, 106, 107 above, and further in view of U.S. Patent Publication 2006/0064159 to Porter et al.
As to claims 105, Buckman as modified by Bezuidenhout discloses the device above, but is silent about the bulge and blocking ring. 
Porter teaches the similar conduit including at least one bulge (38, figure 1a) extending outwardly from the conduits surface in a circumferential direction of .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771